DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-8 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 01/19/2022. The Applicant’s claims 1-8 remain pending. 

Response to Arguments
The Applicant’s arguments filed on 01/19/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On pages 5 of the Arguments/Remarks, the Applicant asserts “[t]he claim features are not written as a function to be performed, but instead recite sufficient structure to preclude application 35 U.S.C. 112(f).”
The Examiner respectfully disagrees. The Examiner finds the limitations cited meet the three-prong test and thus are interpreted under 35 U.S.C. 112(f). Moreover, the Examiner does not find the limitations cited include sufficient structure, material, or 
On pages 6 of the Arguments/Remarks, the Applicant asserts “[t]he claims do not use ‘means’ or ‘steps’”. The Examiner asserts the use of “means” or “steps” is not the sole means for invoking 35 U.S.C. 112(f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
On page 6 of the Arguments/Remarks, the Applicant asserts that the claims for 1-8 do not use “for” but rather “configured” which indicates structure.
The Examiner disagrees. The Examiner does not find “configured” indicates structure.
On page 7 of the Arguments/Remarks, the Applicant lists all the limitations and simply asserts these limitations invoke structure.
The Examiner respectfully disagrees. For example, the Examiner cannot determine the structure of a “front wheel acceleration calculation section,” without referring to the Applicant’s Specification to determine the elements which would actually generate a “front wheel acceleration calculation section.” As a result, for all limitations listed, the Examiner maintains that the structure is determined by the Applicant’s Specification. 
On page 8 of the Arguments/Remarks, the Applicant asserts the word “section” has structural connotation.
The Examiner disagrees. The Examiner does not find “section” indicates structure.
On page 9 of the Arguments/Remarks, the Applicant asserts “[c]laims 1-8 simply do not use any substitute for the term ‘means for’”. 
The Examiner disagrees. The Examiner finds, for example, “section configured” is a substitute and a generic placeholder. The Examiner invites the Applicant’s Counsel to review various caselaw, wherein courts have held “configured” is a substitute for “means”.
On page 11 of the Arguments/Remarks, the Applicant asserts ‘”section’ is not a placeholder as suggested by the Examiner.”
The Examiner disagrees. The Examiner finds for “section” is substitute and generic placeholder. The Examiner invites the Applicant’s Counsel to review various caselaw, wherein courts have held “configured” is a substitute for “means” and a generic placeholder.
On page 13 of the Arguments/Remarks, the Applicant asserts “there is no single section that shows a front wheel anti-lock brake control section capable of executing an anti-lock brake control for the front wheel.”
The Examiner respectfully disagrees. The Examiner finds Ishikawa teaches an anti-lock brake control section capable of executing an anti-lock brake control of the front wheel. The Examiner invites the Applicant to review Ishikawa, specifically Col. 4 Line 28 to Col. 5 Line 4. In said example, Ishikawa teaches a braking system wherein (Ishikawa, Col. 4 Line 28 to Col. 5 Line 4 and Figure 2). 
On page 13 of the Arguments/Remarks, the Applicant asserts “there is no indication, whatsoever, that either of these references (in addition to Negrin) use a vehicle acceleration with a bad road determination section to execute a bad road determination.”
The Examiner respectfully disagrees. The Examiner finds Ishikawa specially teaches “a bad-road determining means” (Ishikawa, Col. 3 Lines 30-49 and Figure 2). Additionally, Ishikawa teaches determining the acceleration or deceleration of the vehicle (Ishikawa, Col. 4 Line 28 to Col. 5 Line and Figure 2). As a result, the Examiner continues to find the cited references teaches a vehicle acceleration with a bad road determination section to execute a bad road determination.
On page 14 of the Arguments/Remarks, the Applicant asserts “Ishikawa does not teach the vehicle brake control device to include information on whether or not the anti-lock brake control for the front wheel is executed.”
The Examiner agrees that Ishikawa does not specifically teach “the vehicle brake control device to include information on whether or not the anti-lock brake control for the front wheel is executed.” The Examiner provides Negrin to teach that a vehicle brake control system wherein the microprocessor of the system determines whether or not the anti-lock brake is activated (e.g., executed for a front wheel) (Negrin, Col. 4 Lines 55-60). As a result, the Examiner continues to find that the cited references teach “the 
On page 14 of the Arguments/Remarks, the Applicant asserts “there remains no teaching that such anti-lock brake control would be used with a bad road determination section. 
The Examiner respectfully disagrees. First, it is commonly known to one of ordinary skill in the art (e.g., vehicle operators and vehicle car designers) that anti-lock braking is used in “bad road” conditions (e.g., snow, rain, etc.). Secondly, Ishikawa overall teaches the use of a bad road determiner and the use of anti-lock brakes to help improve the safety of the driver (see the entire patent). Thirdly, Negrin teaches that it would have been obivious to modify Ishikawa because determining if the ABS is activated allows for a braking system to determine if additional braking is needed (i.e., applying ABS if not activated) or perhaps even not allowing ABS due to rough roads (Negrin, Col. 4 Lines 55-67).
On page 15 of the Arguments/Remarks, the Applicant asserts “the Examiner makes no argument with respect to using the vehicle acceleration in the bad road determination.”
The Examiner respectfully disagrees. The Examiner finds Ishikawa specially teaches “a bad-road determining means” (Ishikawa, Col. 3 Lines 30-49 and Figure 2). Additionally, Ishikawa teaches determining the acceleration or deceleration of the vehicle (Ishikawa, Col. 4 Line 28 to Col. 5 Line and Figure 2). Moreover, Ishikawa uses acceleration readings to overall determine the use of anti-lock brakes and bad-road conditions (Ishikawa, Col. 4 Line 28 to Col. 5 Line and Figure 2)
On page 15 of the Arguments/Remarks, the Applicant asserts that Ishikawa does not teach using the front wheel acceleration and the rear wheel acceleration to determine a bad road determination. 
The Examiner respectfully disagrees. The Examiner finds Ishikawa specially teaches “a bad-road determining means” (Ishikawa, Col. 3 Lines 30-49 and Figure 2). Additionally, Ishikawa teaches determining the acceleration or deceleration of the vehicle (i.e., front and rear wheel acceleration determination) (Ishikawa, Col. 4 Line 28 to Col. 5 Line and Figure 2). Moreover, Ishikawa uses acceleration readings to overall determine the use of anti-lock brakes and bad-road conditions (Ishikawa, Col. 4 Line 28 to Col. 5 Line and Figure 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. U.S. Patent 6,089,682 (hereinafter, Ishikawa), in view of Negrin U.S. Patent 5,627,755 (hereinafter, Negrin), in further view of Lu et al. U.S. P.G. Publication 2009/0187324 (hereinafter, Lu).
Regarding Claim 1, Ishikawa teaches a vehicle brake control device (vehicle brake control device, Ishikawa, Col. 4 Lines 29-31 and Figure 2) comprising: 
-a front wheel speed acquisition section configured to acquire a wheel speed of a front wheel that is a driven wheel (front wheel speed sensor for determining a wheel speed of the front wheel, which can be a driven wheel, Ishikawa, Col. 3 Lines 20-23 and Figure 2);  
-5a rear wheel speed acquisition section configured to acquire a wheel speed of a rear wheel that is a drive wheel (rear wheel speed sensor for determining a wheel speed of the rear wheel, which can be a driven wheel, Ishikawa, Col. 3 Lines 23-24 and Figure 2); 
-a front wheel acceleration calculation section configured to calculate a front wheel acceleration based on the front wheel speed (a wheel acceleration calculation section for calculating the front wheel acceleration of a vehicle, Ishikawa, Col. 2 Lines 29-35 and Figure 2); 
-a rear wheel acceleration calculation section configured to calculate a rear wheel 10acceleration based on the rear wheel speed (a wheel acceleration calculation section for calculating the rear wheel acceleration of a vehicle, Ishikawa, Col. 2 Lines 29-35 and Figure 2); 
-a front wheel anti-lock brake control section capable of executing an anti-lock brake control for the front wheel (front wheel anti-lock control for executing an anti-lock brake control of the front wheel, Ishikawa, Col. 4 Line 28 to Col. 5 Line 4 and Figure 2); 
-…
and 
-15a bad road determination section configured to determine whether or not a running road surface is a bad road based on the front wheel acceleration or the rear wheel acceleration (determining a bad road section based on front wheel or rear wheel acceleration, Ishikawa, Col. 3 Lines 30-49 and Figure 2), 
-wherein the bad road determination section executes a bad road determination by selectively using one of the front wheel acceleration and the rear wheel acceleration (determining a bad road section based on front wheel or rear wheel acceleration, Ishikawa, Col. 3 Lines 30-49 and Figure 2) …
	Ishikawa does not teach the vehicle brake control device to include information on whether or not the anti-lock brake control for the front wheel is executed.
(Negrin, Col. 4 Lines 55-60). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle brake control device to include information on whether or not the anti-lock brake control for the front wheel is executed as taught by Negrin.
	It would have been obvious because determining if the ABS is activated allows for a braking system to determine if additional braking is needed (i.e., applying ABS if not activated) or perhaps even not allowing ABS due to rough roads (Negrin, Col. 4 Lines 55-67).
	Ishikawa and Negrin do not teach the vehicle brake control device to include a vehicle acceleration acquisition section configured to acquire a vehicle acceleration.
	Lu teaches a vehicle system, which includes a sensor for determining the vehicle acceleration (Lu, Paragraph 0022).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle brake control device to include a vehicle acceleration acquisition section configured to acquire a vehicle acceleration as taught by Lu.
	It would have been obvious because determining the acceleration of the vehicle allows for the vehicle to more accurately determine the ABS algorithm to apply for braking (Lu, Paragraph 0022)
Regarding Claim 2, Ishikawa, as modified, teaches the vehicle brake control device according to claim 1, wherein the bad road determination section executes the bad road determination by using the front wheel acceleration when the anti-lock brake control for the front wheel is not 25executed and the vehicle acceleration is larger than a predetermined value (determining a bad road determination section based on front wheel acceleration, is larger than a reference (i.e., predetermined value) and the ABS is determined not to be activated, Ishikawa, Col. 5 Lines 5-12 and Figures 2 and 3).
Regarding Claim 5, Ishikawa, as modified, teaches the vehicle brake control device according to claim 1, comprising a rear wheel anti-20lock brake control section capable of executing an anti-lock brake control for the rear wheel, wherein the bad road determination section executes the bad road determination by using the rear wheel acceleration when the vehicle acceleration is equal to or less than a predetermined value and the anti-lock brake control for the rear wheel is not executed (determining a bad road determination section based on rear wheel acceleration, is less than a reference (i.e., predetermined value) and the ABS is determined not to be activated, Ishikawa, Col. 5 Lines 5-12 and Col. 3 Lines 29-49 and Figures 2 and 3).
Regarding Claim 6, Ishikawa, as modified, teaches the vehicle brake control device according to claim 1, comprising a rear wheel anti-25lock brake control section capable of executing an anti-lock brake control for the rear wheel (rear wheel anti-lock control for executing an anti-lock brake control of the rear wheel, Ishikawa, Col. 4 Lines 28-31 and Figure 2), wherein the bad road determination section executes the bad road determination by using the rear wheel acceleration when the anti-lock brake (determining a bad road determination section based on rear wheel acceleration (i.e., predetermined value) and the ABS is determined not to be activated, Ishikawa, Col. 5 Lines 5-12 and Col. 3 Lines 29-49 and Figures 2 and 3).

Allowable Subject Matter
Claims 3, 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667